Exhibit 10-aaa
 


 


 
BELLSOUTH SUPPLEMENTAL LIFE INSURANCE PLAN
 
Amended and Restated Effective November 1, 2009






1.  
PURPOSE



The purpose of the BellSouth Supplemental Life Insurance Plan (the "Plan") is to
provide an insurance arrangement under which BellSouth Corporation and its
subsidiaries and affiliates can assist key employees in acquiring and financing
life insurance coverage.


During the period from January 1, 2005 through December 31, 2008, the Plan has
been operated in good faith compliance with the provisions of Code Section 409A,
Internal Revenue Service Notice 2005-1, the proposed Treasury Regulations for
Code Section 409A, the Final Treasury Regulations for Code Section 409A,
applicable Internal Revenue Services Notices and Announcements and any other
generally applicable guidance published in the Internal Revenue Service
Bulletin.




2.  
DEFINITIONS



For purposes of this Plan, the following terms have the meanings set forth
below:


2.01
"Coverage Amount" means the Policy death benefit payable under the Participant's
Policy.



2.02
"Coverage Level" means the Single Life Coverage insurance death benefit the
Employee is eligible for under the Plan, determined based on the Employee's job
classification, in accordance with the schedule of Coverage Levels maintained by
the Plan Administrator. Provided ,however, that to determine the amount of
insurance (death benefit for which an Employee is eligible, the applicable
amount from the schedule of Coverage Levels shall be reduced by one hundred
percent (100%) of the amount of any Single Life Coverage insurance death benefit
and by fifty percent (50%) of the amount of any Survivorship Coverage insurance
death benefit provided to the Employee under the BellSouth Split-Dollar Life
Insurance Plan, the BellSouth Corporation Executive Life Insurance Plan, or the
BellSouth Corporation Senior Manager Life Insurance Plan.



2.03
"Disability" means that the Participant is receiving disability benefits under
any long-term disability plan sponsored by the Employer or an affiliated entity.



2.04         "Effective Date" means the effective date of the Plan, which is
January 1, 1998.


2.05
"Employee" means an employee or former employee of the Employer who is eligible
to participate in the Plan.



2.06
"Employer" means BellSouth Corporation and any subsidiary or affiliate of
BellSouth Corporation which is authorized by the Plan Administrator to
participate in this Plan.



2.07
"Employer Premium" means, with respect to a Participant's Policy, the Total
Policy Premium payable for the year, less the portion of the premium to be paid
by the Participant pursuant to Section 5.01 of the Plan.



2.08
"Enrollment Age" means the Participant's age at the time of enrollment in the
Plan as to the Participant's initial Coverage Amount under the Plan, and it
means the Participant's age at a subsequent enrollment for an increased Coverage
Amount as to the increased Coverage Amount.



2.09
"Insurance Cost" means, with respect to a Participant, the annual cost for the
Participant's Coverage Amount determined pursuant to the Insurance Cost schedule
maintained by the Plan Administrator. The Insurance Cost for a Participant shall
be determined at the time of the Participant's enrollment in the Plan, based on
the Participant's Coverage Amount and Enrollment Age, and shall not change
thereafter. A smoker rate shall be used to determine the Insurance Cost for any
Participant who is deemed a smoker by the Insurer; a nonsmoker rate shall be
used for all other Participants. A change in the Insurance Cost schedule will be
effective only as to Plan enrollments occurring after the effective date of the
change; it shall not affect the Insurance Cost for a Participant with respect to
any Coverage Amount in effect for the Participant prior to the effective date of
the change. If a Participant's coverage is in effect for a period of less than
twelve (12) months during any Policy Year, the Participant's Insurance Cost for
that year shall be determined by multiplying the annual cost as determined from
the Insurance Cost schedule by a fraction, the numerator of which is the number
of full months that the coverage is in effect and the denominator of which is
twelve (12).



2.10
"Insurer" means, with respect to a Participant's Policy, the insurance company
issuing the insurance policy on the Participant's life (or on the joint lives of
the Participant and the Participant's spouse, in the case of a Survivorship
Policy) pursuant to the provisions of the Plan.



2.11         "Participant" means an Employee who is participating in the Plan.


2.12
"Participant Premium" means, with respect to each Policy Year (or portion
thereof) for a Participant, the Participant's Insurance Cost.



2.13
"Permanent Policy" means a Participant's Policy having cash values which are
projected to be sufficient to continue to provide death benefit coverage at
least equal to the Participant's Coverage Amount until the policy maturity date
specified in the Participant's Policy (determined without regard to any Policy
rider which extends the maturity date beyond the originally scheduled policy
maturity date), and which is projected to have a cash accumulation value equal
to at least ninety-five percent (95%) of the Policy Coverage Amount at the
maturity date specified in such Policy, with no further premium payments. The
determination of whether a Policy is at a given time a Permanent Policy shall be
made by the Plan Administrator, based on Policy projections provided by the
Insurer or its agent utilizing the Policy's then current mortality rates and
Policy expenses, and the following Policy interest crediting rates. For the
Policy Year in which the determination is made and for all prior Policy years,
if any, the Policy projection shall be based on the actual interest crediting
rates in effect for the Policy (or, if such rate is not known when the
determination is made, the actual rate in effect for the preceding Policy Year).
For each of the ten (10) succeeding Policy Years, the projections shall reflect
that rate decreased ratably such that the rate for the tenth Policy Year
following the Policy Year in which the determination is made shall be five
percent (5%). For all successive Policy Years, the projection shall reflect a
five percent (5%) Policy interest crediting rate. Notwithstanding the foregoing,
if the interest crediting rate in effect for the Policy Year in which the
determination is made is less than five percent (5%), the projections shall
reflect such lower rate for all Policy Years thereafter.



2.14         "Plan" means the BellSouth Supplemental Life Insurance Plan,
embodied herein.


2.15
"Plan Administrator" means the Chief Executive Officer of BellSouth Corporation
and any individual or committee he designates to act on his behalf with respect
to any or all of his responsibilities hereunder; provided, the Board of
Directors of BellSouth Corporation may designate any other person or committee
to serve in lieu of the Chief Executive Officer as the Plan Administrator with
respect to any or all of the administrative responsibilities hereunder.



2.16
"Policy" means the life insurance coverage acquired on the life of the
Participant (or on the joint lives of the Participant and the Participant's
spouse, in the case of a Survivorship Policy) by the Participant or other Policy
Owner issued pursuant to the terms of this Plan. The Plan Administrator shall
determine the specific policies which may be acquired under the Plan, and shall
maintain a list of approved policies.



2.17
"Policy Owner" means the Participant or that person or entity to whom the
Participant has assigned his interest in the Policy.



2.18
"Policy Year" means the twelve month period (and each successive twelve month
period) beginning on the issue date of the Policy.



2.19
"Premium Payment Years" means, with respect to a Participant's Policy, the
number of consecutive Policy Years, beginning with the first Policy Year, and
continuing for the longer of: (1) all Policy Years ending at the end of the
Policy Year during which the Participant attains age sixty-two (62) (or, if the
Participant dies before such time, the end of the Policy Year during which the
Participant would have attained such age); or (2) five (5) Policy Years.
Notwithstanding the foregoing, if prior to the end of such period the Policy
qualifies as a Permanent Policy, the Premium Payment Years shall end at such
earlier time.



2.20
"Retirement" means a termination of the Participant's employment with the
Employer under circumstances where the Participant is immediately eligible to
receive pension benefits under the Supplemental Executive Retirement Plan (SERP)
maintained by the Employer or one of its subsidiaries.



2.21
"Single Life Coverage" means life insurance coverage on the life of the
Participant.



2.22
“Specified Employee” shall mean, for periods on or after December 29, 2006, any
Participant who is a “Key Employee” (as defined in Code Section 416(i) without
regard to paragraph (5) thereof), as determined by AT&T in accordance with its
uniform policy with respect to all arrangements subject to Code Section 409A,
based upon the 12-month period ending on each December 31st (such 12-month
period is referred to below as the “identification period”).  All Participants
who are determined to be Key Employees under Code Section 416(i) (without regard
to paragraph (5) thereof) during the identification period shall be treated as
Key Employees for purposes of the Plan during the 12-month period that begins on
the first day of the 4th month following the close of such identification
period.  For periods prior to December 29, 2006, the term Specified Employee
shall mean a “specified employee” under Code Section 409A.



2.23
"Survivorship Coverage" means life insurance coverage on the lives of the
Participant and the Participant's spouse, with the life insurance death benefit
to be payable at the death of the last survivor of the Participant and the
Participant's spouse.



2.24
"TotaI Policy Premium" means the level annual premium amount for the
Participant's Single Life Coverage Policy that is projected to result in the
Policy qualifying as a Permanent Policy if the annual premium amount is paid
each year for all scheduled Premium Payment Years, assuming the Participant
qualifies for the Insurer's guaranteed issue nonsmoker rates, or if the
Participant is deemed by the Insurer to be a smoker, the Insurer's guaranteed
issue smoker rates. The determination as to the amount of the Total Policy
Premium shall be based on Single Life Coverage even if the Participant elects
Survivorship Coverage. If more than one type of Single Life Coverage Policy is
available under the Plan, the Plan Administrator shall determine the Single Life
Coverage Policy to be used to determine the Total Policy Premium. The Total
Policy Premium for a Participant shall be determined when the Participant
enrolls for coverage under the Plan, and shall not be changed thereafter; it
shall be based on the Participant's Coverage Level, or, if less, the actual
Coverage Amount elected by the Participant.





3.           ELIGIBILITY


3.01
General.  Each Employee who is designated by the Plan Administrator as a member
of the Employer's "executive compensation group” or as a "senior manager" shall
be eligible to participate in the Plan, provided that the Employee (and any
other appropriate party, such as the Employee's spouse or a Policy Owner other
than the Employee as determined by the Plan Administrator) relinquishes any
rights to or interests in any policies providing interim coverage during the
rehabilitation of Confederation Life Insurance Company under the BellSouth
Corporation Executive Life Insurance Plan or the BellSouth Corporation Senior
Manager Life Insurance Plan and completes such other forms as the Plan
Administrator may require. Each such Employee on the Effective Date shall be
eligible to participate in the Plan as of the Effective Date. Each Employee
subsequently satisfying such eligibility requirements shall be eligible to
participate in the Plan effective as of the first day of the calendar quarter
(i.e., January 1, April 1, July 1, and October 1) following the date on which
such standards are satisfied.



3.02
Type of Coverage.  If an Employee is married at the time the Employee enrolls in
the Plan, the Employee can elect to participate in either Single Life Coverage
or Survivorship Coverage. An Employee who is unmarried at the time the Employee
enrolls in the Plan shall be eligible for Single Life Coverage only. The
election of one type of coverage shall not preclude the Participant from
electing the other type of coverage as to any increased Coverage Level the
Participant becomes eligible for pursuant to Section 4.02 of the Plan.



3.03
Conversion of Coverage.  Subject to any proof of insurability required by the
Insurer, a Participant (or other Policy Owner) can elect to convert Survivorship
Coverage to Single Life Coverage, and with respect to a married Participant, the
Participant (or other Policy Owner) can elect to convert Single Life Coverage to
Survivorship Coverage. Provided, however, that the number of Premium Payment
Years for a Participant shall not be redetermined in connection with a
conversion from one type of coverage to another. Upon a conversion, the cash
values of the replaced Policy shall be transferred to the new Policy in
accordance with the Insurer's practices. Any Insurer charges or tax liability
resulting from a conversion shall be borne by the Participant or other Policy
Owner.





4.           AMOUNT OF COVERAGE


4.01
General.  An Employee who is eligible to participate in the Plan under Section
3.01 of the Plan shall be eligible for the full Coverage Level as specified in
the Plan under Section 2.02. However, within sixty (60) days of becoming
eligible to participate, a Participant can elect a Coverage Amount which is less
than the applicable Coverage Level; provided, however, that the Coverage Amount
elected must be an even multiple of $100,000. If a Participant elects a Coverage
Amount less than the Participant's Coverage Level (or fails to elect any
Coverage), the Participant cannot later increase the Coverage Amount except in
connection with a promotion under Section 4.02 of the Plan.



4.02
Promotions.  Employees promoted to a job classification or position eligible for
an increased Coverage Level shall be eligible for the increased Coverage Level
effective as of the first day of the calendar quarter (i.e., January 1, April 1,
July 1, and October 1) following the promotion. The additional Coverage Amount
available to the Participant under this Section shall be equal to the applicable
Coverage Level after the promotion reduced by any Coverage Amounts already in
effect for a Participant. In order to be effective, any election for an increase
in the Coverage Amount must be made within the time period prescribed by the
Plan Administrator in enrollment materials provided to the Employee.



4.03
Survivorship Coverage.  If a Participant elects Survivorship Coverage, the
amount of Survivorship Coverage will be determined by the Plan Administrator
based on the Participant's age and smoker or nonsmoker status, the age and
insurability of the Participant's spouse, and based on the Participant's Total
Policy Premium. The Coverage Amount shall be the highest amount such that the
Policy will qualify as a Permanent Policy if the Total Policy Premium is paid
for each year that is a scheduled Premium Payment Year.





5.           PAYMENT OF PREMIUMS


5.01
Participant Premium Payments.  A Participant shall pay the Participant Premium
for each Policy Year which is a Premium Payment Year for the Participant. The
amount shall be paid by the Participant to the Employer by payroll (or
retirement income) deductions of equal installments during the Policy Year, or
in such other manner as may be determined by the Plan Administrator. The
Employer shall pay the Participant Premium amount to the Insurer, and can do so
as collected from the Participant or can advance payments to the Insurer for a
Policy Year at any time during the Policy Year or up to thirty (30) days in
advance of the Policy Year. If a Participant terminates employment with the
Employer, and the Employer has made such an advance payment of the Participant
Premium to the Insurer, the Employer may withhold any uncollected portion of the
advanced Participant Premium from any amount payable to the Participant by the
Employer to the extent permitted by law. Notwithstanding the other provisions of
this paragraph, no Participant Premium shall be required with respect to
Survivorship Coverage after the death of the Participant.



5.02
Employer Premium Payments.  The Employer shall pay the Employer Premium for a
Participant's Policy within thirty (30) days of the beginning of each Policy
Year which is a Premium Payment Year.



Notwithstanding any other Plan provision to the contrary, if a Participant (who
was not earned and vested in all deferred compensation under the plan as of
December 31, 2004 and thus was not grandfathered from the requirements of Code
Section 409A) incurs a “separation from service” (within the meaning of Code
Section 409A) on or after January 1, 2005, and at the time of such separation
from service, the Participant is a Specified Employee who is eligible to
continue participation due to his Retirement or Disability, then payment of any
Employer Premium shall be delayed until the date that is six months after the
Participant’s separation from service.


5.03
Additional Employer Premium Payments.  For each of the last three (3) scheduled
Premium Payment Years for a Participant, the Plan Administrator shall determine
whether there will be any increased Employer premium payment with respect to a
Participant's Policy. The Plan Administrator shall first determine whether the
Participant's Policy is then projected to qualify as a Permanent Policy if the
Total Policy Premium is paid each year for the remaining scheduled Premium
Payment Years. If the Policy is projected to qualify as a Permanent Policy, no
increased Employer Premium payment shall be required for such Premium Payment
Year. If the projections indicate that the Policy will not qualify as a
Permanent Policy, then the amount payable by the Employer under Section 5.02
shall be increased by an amount which will result in the Policy qualifying as a
Permanent Policy if such increased amount is paid for each remaining Premium
Payment Year, but any such increase in Employer Premium shall be limited by the
maximum premium amounts permissible for such Policy under Internal Revenue Code
Sections 7702 and 7702A (or comparable successor sections) without forfeiting
any of the favorable tax attributes associated with life insurance policies. The
determination as to whether any increased amount is payable shall be made
separately for each of the last three (3) Premium Payment Years. However, the
Employer Premium payable under Section 5.02 shall not be reduced to an amount
that is less than the amount which would have been payable by the Employer for a
Premium Payment Year without regard to this Section 5.03. Regardless of the type
of coverage actually provided to a Participant, and notwithstanding any changes
in the type of coverage provided to the Participant under Section 3.03, the
increased Employer Premium payable under this Section 5.03 shall be the amount
that would be payable if the Participant had elected Single Life Coverage and
maintained such coverage for all Policy Years; also, if more than one type of
Single Life Coverage Policy is available under the Plan, the Single Life
Coverage Policy used to determine Total Policy Premium under Section 2.24 shall
be used to make the determination under this Section 5.03. In the event tax law
limits preclude the Employer from qualifying a Policy as a Permanent Policy by
the end of the last scheduled Premium Payment Year, then the Employer's
obligation to pay premiums under Section 5.02 and 5.03 (and make additional
Employer payments under Section 5.04) shall be extended until projections
indicate that the Policy qualifies as a Permanent Policy.



5.04           Additional Employer Payments.


a.           If the payment of an Employer Premium under Section 5.02 (or any
increased amount under Section 5.03) results in the recognition of income for
tax purposes by the Participant in any year, the Employer shall pay to the
Participant an amount determined by the Plan Administrator which is designed to
approximate (1) the sum of the total federal and state income taxes and
applicable payroll taxes which would be payable by the Participant at the
highest marginal rate provided for under applicable federal income tax laws, and
at the highest marginal rate provided for under applicable state income tax laws
for the state of the Participant's tax domicile, on the income so recognized,
plus (2) the total federal and state income taxes and applicable payroll taxes
which would be payable by the Participant on the payment described in clause
(1).
 
b.   If the payment of any Employer Premium under Section 5.02 (or any increased
amount under Section 5.03) on Survivorship Coverage after the death of the
Employee results in the recognition of income for tax purposes by the
Participant's spouse or other Policy Owner, the Employer shall pay to the
Participant's spouse or other Policy Owner an amount determined by the Plan
Administrator which is designed to approximate the total federal and state
income taxes which would be payable by the Participant's spouse or other Policy
Owner at the highest marginal rate provided for under applicable federal income
tax laws, and at the highest marginal rate provided for under applicable state
income tax laws for the state of the tax domicile of the Participant's spouse or
other Policy Owner, attributable to such premium payment.
 
c.   For purposes of this Section 5.04, a tax shall be deemed payable or income
shall be deemed recognized if either (i) it is finally determined by the
Internal Revenue Service, or (ii) an opinion is given by the Employer's counsel,
that the tax is payable.


d.           Any payment made to a Participant or a Participant's spouse under
this Section shall be made no later than April 1 of the year following the year
to which the payment relates.


e.           Any amount to be paid to a Participant, a Participant's spouse, or
other Policy Owner under this Section, and the amounts payable, shall be
conclusively determined by the Plan Administrator based on generally applicable
tax rates and not based upon the unique tax situation of each Participant,
Participant's spouse, or other Policy Owner.


f.           Notwithstanding any other provisions of Section 5.04, effective
November 1, 2009, any Participant who AT&T Inc. has determined in its sole
discretion to be an executive officer of AT&T Inc. under Rule 3b-7 of the
Securities Exchange Act of 1934 shall not be eligible to receive Additional
Employer Payments described in Sections 5.04(a) or 5.04(b) (i.e., in general, no
tax gross-up benefits).
 


5.05           Termination of Obligation to Pay Premiums.  Notwithstanding
anything herein to the contrary, the Employer's obligation to pay premiums
(including any increased amounts under Section 5.03) with respect to the
Participant's Policy, shall terminate upon the first to occur of any of the
following events:


 
a.
Termination of employment of the Participant with the Employer prior to the
Participant's death for reasons other than Retirement or Disability.



 
b.
The written notice by the Employer to the Participant following a resolution by
the Board of Directors of BellSouth Corporation to terminate this Plan.



 
c.
As to Single Life Coverage only, the death of the Participant.



    d.  
As to Survivorship Coverage only, the death of the last survivor of the
Participant and the Participant's spouse.



    e.  
The surrender or cancellation of the Participant's Policy, except that a Policy
will not be considered surrendered or canceled if the surrender or cancellation
is in connection with the replacement of the Policy with another Policy pursuant
to the provisions of the Plan.



 
f.
The withdrawal of any Policy cash values, or borrowing against the Policy cash
values, by the Participant or other Policy Owner.



 
g.
The reduction of the Participant's Policy death benefit to a level that is less
than the initial Policy Coverage Amount, except that a conversion from
Survivorship Coverage to Single Life Coverage shall not be considered a
reduction in Policy death benefit for the purpose of this Section.



 
h.
The determination by the Plan Administrator that the Policy will qualify as a
Permanent Policy with no further Employer Premium payments.





6.           POLICY OWNERSHIP


6.01
Ownership.  The Policy Owner shall be the sole and exclusive owner of a
Participant's Policy and shall be entitled to exercise all of the rights of
ownership.



6.02
Possession of Policy.  The Policy Owner shall keep possession of the Policy.





7.           GOVERNING LAWS & NOTICES


7.01
Governing Law.  This Plan shall be governed by and construed in accordance with
the laws of the State of Georgia.



7.02
Notices.  All notices hereunder shall be in writing and sent by first class mail
with postage prepaid. Any notice to the Employer shall be addressed to BellSouth
Corporation at its office at 1155 Peachtree Street, N.E. ,Atlanta. GA
30367-6000, ATIENTION: Human Resources – Director Executive Benefits. Any notice
to the Employee shall be addressed to the Employee at the address for the
Employee maintained in the Employer's records. Any party may change the address
for such party herein set forth by giving notice of such change to the other
parties pursuant to this Section.





8.           NOT A CONTRACT OF EMPLOYMENT


This Plan shall not be deemed to constitute a contract of employment between an
Employee and the Employer or a Participant and the Employer, nor shall any
provision restrict the right of the Employer to discharge an Employee or
Participant, or restrict the right of an Employee or Participant to terminate
employment.




9.           AMENDMENT, TERMINATION, ADMINISTRATION, CONSTRUCTION
AND SUCCESSORS


9.01
Amendment.  The Board of Directors of BellSouth Corporation, or its delegate,
shall have the right in its sole discretion, to amend the Plan in whole or in
part at any time and from time to time. In addition, the Plan Administrator
shall have the right, in its sole discretion, to amend the Plan at any time and
from time to time so long as such amendment is not of a material nature.
Notwithstanding the foregoing, no modification or amendment shall be effective
so as to decrease any benefits of a Participant unless the Participant consents
in writing to such modification or amendment. Written notice of any material
modification or amendment shall be given promptly to each Participant.



9.02
Termination.  The Board of Directors of BellSouth Corporation may terminate the
Plan without the consent of the Participants or Employees.



The Plan shall be terminated effective December 31, 2008 for employees who are
actively employed by the Company on December 31, 2008. The Plan shall continue
with its current terms for Participants who are former employees as of December
31, 2008.


9.03
Successors.  The terms and conditions of this Plan shall enure to the benefit of
and bind the Employer, the Participant, their successors, assignees, and
representatives. If, subsequent to the Effective Date of the Plan, substantially
all of the stock or assets of the Employer are acquired by another corporation
or entity or if the Employer is merged into, or consolidated with, another
corporation or entity, then the obligations created hereunder shall be
obligations of the acquirer or successor corporation or entity.





10.           PLAN ADMINISTRATION


10.01
Individual Administrator.  If the Plan Administrator is an individual, he shall
act and record his actions in writing. Any matter concerning specifically such
individual's own benefit or rights hereunder shall be determined by the Board of
Directors of BellSouth Corporation or its delegate.



10.02
Administrative Committee.  If the Plan Administrator is a committee, or if any
of the duties or responsibilities of the Plan Administrator are vested in a
committee, action of the Plan Administrator may be taken with or without a
meeting of committee members; provided, action shall be taken only upon the vote
or other affirmative expression of a majority of the committee members qualified
to vote with respect to such action. If a member of the committee is a
Participant, he or she shall not participate in any decision which solely
affects his or her own benefit under the Plan.  For purposes of administering
the Plan, the Plan Administrator shall choose a secretary who shall keep minutes
of the committee's proceedings and all records and documents pertaining to the
administration of the Plan. The secretary may execute any certificate or other
written direction on behalf of the Plan Administrator.



10.03
Rights and Duties of the Plan Administrator.  The Plan Administrator shall
administer the Plan and shall have all powers necessary to accomplish that
purpose, including (but not limited to) the following:



a.           to construe, interpret and administer the Plan;


 
b.
to make determinations required by the Plan, and to maintain records regarding
Participants' benefits hereunder;



 
c.
to compute and certify the amount and kinds of benefits payable to Participants,
and to determine the time and manner in which such benefits are to be paid;



d.            to authorize all disbursements pursuant to the Plan;


e.            to maintain all the necessary records of the administration of the
Plan;


 
f.
to make and publish such rules and procedures for the regulation of the Plan as
are not inconsistent with the terms hereof;



 
g.
to designate to other individuals or entities from time to time the performance
of any of its duties or responsibilities hereunder; and



 
h.
to hire agents, accountants, actuaries, consultants and legal counsel to assist
in operating and administering the Plan.



The Plan Administrator shall have the exclusive right to construe and interpret
the Plan, to decide all questions of eligibility for benefits and to determine
the amount of benefits, and its decisions on such matters shall be final and
conclusive on all parties.


10.04
Bond; Compensation.  The Plan Administrator and (if applicable) its members
shall serve as such without bond and without compensation for services
hereunder.





11.           CLAIMS PROCEDURE


11.01
Named Fiduciary.  The Plan Administrator is hereby designated as the named
fiduciary under this Plan.



11 .02
Claims Procedures.  Any controversy or claim arising out of or relating to this
Plan shall be filed with the Plan Administrator which shall make all
determinations concerning such claim. Any decision by the Plan Administrator
denying such claim shall be in writing and shall be delivered to all parties in
interest in accordance with the notice provisions of Section 7.02 hereof. Such
decision shall set forth the reasons for denial in plain language. Pertinent
provisions of the Plan shall be cited and, where appropriate, an explanation as
to how the Employee can perfect the claim will be provided. This notice of
denial of benefits will be provided within 90 days of the Plan Administrator's
receipt of the Employee's claim for benefits. If the Plan Administrator fails to
notify the Employee of its decision regarding the claim, the claim shall be
considered denied, and the Employee shall then be permitted to proceed with the
appeal as provided in this Section.



An Employee who has been completely or partially denied a benefit shall be
entitled to appeal this denial of his/her claim by filing a written statement of
his/her position with the Plan Administrator no later than sixty (60) days after
receipt of the written notification of such claim denial. The Plan Administrator
shall schedule an opportunity for a full and fair review of the issue within
thirty (30) days of receipt of the appeal. The decision on review shall set
forth specific reasons for the decision, and shall cite specific references to
the pertinent Plan provisions on which the decision is based.


Following the review of any additional information submitted by the Employee,
either through the hearing process or otherwise, the Plan Administrator shall
render a decision on the review of the denied claim in the following manner:


a.  
The Plan Administrator shall make its decision regarding the merits of the
denied claim within sixty (60) days following receipt of the request for review
(or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). The
Plan Administrator shall deliver the decision to the claimant in writing. If an
extension of time for reviewing the appealed claim is required because of
special circumstances, written notice of the extension shall be furnished to the
Employee prior to the commencement of the extension. If the decision on review
is not furnished within the prescribed time, the claim shall be deemed denied on
review.



b.  
The decision on review shall set forth specific reasons for the decision, and
shall cite specific references to the pertinent Plan provisions on which the
decision is based.




